Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 1 of 25


                                   This is the Expert Report on the “Font
                                 Insurance Case”. It is an overall review of
                                        the case facts and materials.

                                   AGCS MARINE INSURANCE COMPANY,

                                                    Plaintiff,

                                                        v.

                                    FONT INSURANCE, INC.; MANUEL J.
                                    FONT-ORONÓZ, JANE DOE AND THE
                                CONJUGAL PARTNERSHIP FORMED BY THEM;
                                     ABC INSURANCE COMPANY; and
                                             DEFENDANTS
                                               A AND B.

                                                  Defendants.




                              Expert Report on
                              Font Insurance’s
                              Responses
                              Overall Analysis




                              Thomas A. Leghorn                  July 14, 2020
       Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 2 of 25




Table of Contents

Summary of Case Facts and Materials AGCS vs. Font Insurance .................................................................. 2
Documents Reviewed ................................................................................................................................... 3
Expert Response Documents ........................................................................................................................ 3
Part 1 – Detailed Analysis and Opinion of Questions and Interrogatories ................................................... 4
NIST (National Institute of Standards and Technology) Cyber Security Framework .................................... 6
Cyber Security Non-Compliance ................................................................................................................... 6
Items Requested for Production ................................................................................................................... 7
Example of Network Commands to Execute - For Finding IP addresses ...................................................... 9
Common Network Commands.................................................................................................................... 10
E-mail Address Book Example ..................................................................................................................... 11
Corporate E-Mail Identification .................................................................................................................. 12
What Cyber Security Items Should Have Been Produced by the Defendant.............................................. 13
   Router Logs Example............................................................................................................................... 14
   Firewall Logs and Settings ....................................................................................................................... 15
   Router User Logs ..................................................................................................................................... 15
   Router Security Logs ............................................................................................................................... 16
Vulnerability Standard Assessments ........................................................................................................... 17
   Network Vulnerability Analysis Results .................................................................................................. 17
   Phishing E-Mail Example for a Financial Institution ................................................................................ 18
   Excerpt of the Complaint Identifying the Phishing E-Mail Incident ........................................................ 19
Conclusion ................................................................................................................................................... 20
Information Event Logs ............................................................................................................................... 21
Error Event Logs .......................................................................................................................................... 22
FTC (Federal Trade Commission ) Data Breach Policies .............................................................................. 23




1|Page
     Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 3 of 25




Summary of Case Facts and Materials AGCS vs. Font Insurance

During the course of this litigation, I was provided various documents for my review based on the legal
matter at hand. Those documents which were provided by AGCS (Plaintiff) are listed below (In the
Section listed “Documents Reviewed”). Based on the documents and responses from Font Insurance
(Defendant), I am able to identify some key observations and opinions that are in support of the
litigation and highlight critical areas of concern when considering a Cyber Security Program or even
when referencing Computer Infrastructure Security Best Practices. The preliminary observations and
opinions are listed in the documents provided in the section (“Expert Response Documents”).

If we consider the appropriate methods of securing computer and networking infrastructure to minimize
risk of loss or damage, one must determine if the proper procedures and methods were instituted by
Font Insurance for a Cyber Security Program. Identifying adherence to the “Best Practices Approach” or
non-adherence to the Best Practices Approach can be shown by the Defendants’ responses to
interrogatories. They are (referenced in item 2, in the section of this report labeled “Documents
Reviewed” -“First Set of Interrogatories

 11-19” as well as item 3 in “Documents Reviewed” - “Request for Production of Documents 11-19”). The
responses by the Defendant appear to follow a pattern in all of the documents provided and listed in the
section below titled “Documents Reviewed”. This pattern of response from the Defendant seems to be
focused on avoiding or answering any relevant questions or providing any useful information. This
prevents us from ascertaining the appropriateness of the defendant’s actions in instituting a proper
Cyber Security Program to limit the risk of loss to themselves, their clients, their partners and more
specifically to AGCS the (Plaintiff).

The remainder of this report will identify and provide a detailed analysis of the breakdown of questions
and interrogatories presented to the Defendant. It will also show the obvious aversion the Defendant
has to simply providing the requested content in the form of reasonable responses as would be
expected by an organization that was following Cyber Security Best Practice for reducing the risk of loss
or harm to all parties involved.

This report will also explain in detail how a Cyber Term like “Phishing Attack” was the result of
Instructions being changed on an e-mail, which led to funds being sent to an unintended recipient. This
can be understood more completely if we understand the definition of a “Phishing Attack”. Below is
that Definition.

The Phishing definition is as follows - Phishing is a Cyber Attack that uses disguised emails as a weapon
to cause harm or to benefit the perpetrator. The goal is to trick the email recipient into believing that the
message is authentic and that it is providing details on something they want or need — a request from
their bank, for instance, or a note from someone in their company or from one of their customers. The
perpetrator’s go to great lengths to impersonate the actual individual’s e-mail account to elicit an
outcome for their benefit at the expense of the unsuspecting individual that falls prey to their efforts.


2|Page
     Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 4 of 25



These are also unscrupulous characters trying accomplish some type of nefarious gain. This is all at the
expense of the unsuspecting individual. Sometimes this action is to click a link or download an
attachment.




Documents Reviewed

    1)    N1429065 – Compliant -(Jan. 2020)
    2)    First Set of Interrogatories 11-19 - (Jan. 2020)
    3)    Request for Production of Documents 11-19 - (Jan 2020)
    4)    Defendants' Answers to Plaintiff's First Set of Interrogatories Final (00722628xC536D) - (Jan
          2020)
    5)    Responses and Objections to Plaintiff's RPDs (00725319xC536D) - (Jan 2020)
    6)    Exhibit 19 Print 1 Add'l Wire Info needed-Signed document 12-13-17 TMS assessment work
          signed (Bates 000322-000329) - (Jan 2020)
    7)    Exhibit 15 Print 1, LLC (Bates 000233-000246) - (Jan 2020)
    8)    Exhibit 16 FirstBank - Wire Instructions - Print 1 (Bates 000247) - (Jan 2020)
    9)    Exhibit 17 Exposiciones y Riesgos de Responsabilidad Ciber - (Jan 2020)
    10)   Exhibit 18 Print 1, LLC - Wire Transfer $500K-FTR0016551 COMPLETED-Clm #80139197 (Bates
          000311-000321) - (Jan 2020)
    11)   2019-09-26-Indicial-disclosure-enumerado – (Jan 2020)
    12)   Defendants' Answers to Plaintiff's First Set of Interrogatories Final (00722628xC536D)
    13)   Expert Disclosure of Mark Abramson February 10, 2020 (N1618084-1) - (Feb 2020)
    14)   C_Cajigas_CV_2019_06_23 (002) - (Feb 2020)
    15)   Responses and Objections to AGCS's Second Set of RPD (00741817xC536D) (002) - (Mar 2020)
    16)   NIST Security Best Practices – (Mar 2020)
    17)   2020 05 01- Font's response to AGCS's Discovery Objection Letter (00749902xC536D) (003) –
          (May)


Expert Response Documents

    1)    CV/Resume and Background – (Feb 2020)
    2)    Information Security Perspective on Font Insurance – (Mar 2020)
    3)    cybersecurity-framework-021214 – (Mar 2020)
    4)    Opinion_On_Response_To_May_01_2020_Font_Insurance_Letter – (May 2020)
    5)    pdf-0154_data-breach-response-guide-for-business-042519-508 – (May 2020)




3|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 5 of 25




Part 1 – Detailed Analysis and Opinion of Questions and Interrogatories


After analyzing the document referenced above as “RESPONSES AND OBJECTIONS TO
PLAINTIFF’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS” the following opinions and
observations can be identified as stated below. Font Insurance (Defendant), has provided a
response stating that the production requests and questions were overly broad and without
merit. As a going concern, that deals with organizational data that is privileged and confidential
a reasonable expectation of “Cybersecurity”(meaning and effort to implement programs that
reduce the risk of loss or harm) should be implemented and adhered to by an organization that
deals with financial data or any sensitive data on a regular basis.



If we examine the responses of the defendant closely, we see a pattern of non-responsive
behavior and avoidance of providing information from requests that would seem reasonable to
any other organization that had instituted proper Cyber Security and Infrastructure Security
Controls.

To illustrate this point further, the general approach of an organization that deals with
confidential client information, whether financial or personal, would normally be to follow the
standards of Best Practice Cyber Security methods. This should be done to ensure the safety
and integrity of their data and information as well as their clients. This is especially important in
the case of electronic documents or e-mail. Much of the information done in business today is
through email exchanges between various parties. That is why organizations such as NIST
(National Institute of Standards and Technology) has developed and supported a program for
Cyber Security, which includes the security of email systems such as what was used by the
Defendant.

The NIST Framework shown below is a standard that most responsible organizations follow,
when they are in the process of securing their technology infrastructure, such as their e-mail
systems. Had the Defendant proceeded to follow these standards such as “Identify” the
vulnerabilities in their computing and networking infrastructure, they would have been aware
of potential areas of weakness or where possible breaches might occur that would allow
perpetrators to penetrate the vulnerabilities of their email system. Once these vulnerabilities
were identified, the appropriate action would be to follow Cyber Security Methods to “Protect”
the computing and networking environment from risk or potential loss. Had the Defendant
shown any effort to execute the protect phase, there would have been “Network Logs”, or
“Event Logs”, or “Message Logs” indicating the series of events that led to the breach of the
Defendant’s email system and the potential for a Phishing Attack. This Phishing Attack is

4|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 6 of 25




preventable or at the very least “Detectable” and trackable by the implementation of a Cyber
Security Program.

This leads us to another phase of the NIST Process. “Detect” is an important part of a Cyber
Security Program and it helps to stop the infiltration of unwanted Cyber Criminals as well as
Phishing Scams that play on Security Weaknesses of an organization’s email system.

In (Section III Specific Responses, Question 1) of Font Insurance’s Responses and Objections, a
specific request for any type of “logs” was issued to the Defendant to determine if the email
breach was detectable by the Defendants Cyber Security Program. Based on the non-
responsive nature of the Defendant, it appears as if they did not follow the NIST “Detect”
process. Had the Defendant followed this approach in the NIST Program and Framework, they
would have also been able to execute the next phase of the NIST Program called “Respond”. In
(Section III Specific Responses, Question 2) of Font Insurance’s Responses and Objections, it
was noted that the Defendant had networking equipment called a Cradlepoint Router”. The
Cradlepoint Router has a logging mechanism that allows for “detection” of many types of
nefarious intruders to an organizations network. This is in line with the NIST approach for
“detection” and also leads to the NIST Phase of “Respond”. The Defendant would have had the
immediate ability to “Respond” to their email breach. The Defendant would have also detected
that the email system was compromised based on the Phishing email that was used to
perpetrate the fraudulent email that AGCS received, which included information requesting a
change of “Financial Information”. Had the Defendant executed standard Cyber Security
Operating Procedures under the NIST Framework, they would have been able to “Recover” all
pertinent information from the Cradlepoint Router Logs, to assist in the recovery of the email
vulnerabilities that provided the perpetrators a means of penetrating the Defendants email
system and allowed them to impersonate the intended individual responsible for the email at
Font Insurance.




5|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 7 of 25




NIST (National Institute of Standards and Technology) Cyber Security
Framework




Again, referencing the NIST Framework above, had the defendant been able to provide “IP Address”
Information as requested in (Section III Specific Responses, Question 3) of Font Insurance’s
Responses and Objections, there would have been evidence of the Defendant’s effort around
instituting some sort of Cyber Security Program to reduce the risk of loss to all parties involved.
However, given the fact that the Defendant was unable to produce any such information, it stands to
reason that the Defendant either had no knowledge of how to institute such a Cyber Security Program in
its most rudimentary form or was negligent in not doing so.

Given these circumstances, it is not surprising that the Defendant continues to respond in the negative
for each and every request in (Section III Specific Responses, Questions 4 thru 14) of Font Insurance’s
Responses and Objections. This section highlights the need for following the NIST Framework.
Had the Defendant conducted regular vulnerability assessments or some form of penetration
testing, they would have had preventative measures in place to thwart email breaches that
allow a large financial sum to be extracted by a nefarious perpetrator. The Defendant had no
evidence of ever engaging in these preventative measures, given the fact they were unable to
produce any document in the slightest form that represented a “Vulnerability Assessment” or
and “Audit” of their Information Systems, including their email system. The Defendant’s
actions show they exhibited no thoughtful or planned process to address any of the commonly
requested information in their negative responses. Therefore, we can clearly see the defendant does not
meet any recommended Information Security Standards or Processes and was unprepared for the
events that followed and led to the breach of their email system by a Phishing Attack.


Cyber Security Non-Compliance




6|Page
     Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 8 of 25



After review of “Font Insurance’s Responses and Objections to AGCS's Second Set of RPD”, as well as the
“Discovery Objection Letter”, there is a good indication that Font Insurance (the Defendant), was not
willing or able to provide the necessary responses to their Cyber Security Program or the lack of a Cyber
Security Program.

If we review the details of the “Responses and Objections of Font Insurance” and the “Discovery
Objection Letter” (Item15 and Item17, listed above, in the “Documents Reviewed” section of this
document), we see that for each and every request under section “III. Specific Responses” of this
document, the Defendant was unable to fulfill the request and appears to be non-responsive.

The requests for production of the following items are very appropriate and expected, when the
objective is to understand what precautions the Defendant had in place to reduce the risk of a security
breach or Cyber Crime attack or even a Phishing Attack on their e-mail system.


Items Requested for Production


The items requested for production were as follows;

    a)   Business e-mail accounts
    b)   Event logs
    c)   Error logs
    d)   Message logs
    e)   Cradlepoint Router Logs
    f)   Network Security Architecture
    g)   Listing of all network hosts and domain servers and the IP addresses
    h)   E-mail address or email account on the Microsoft E-mail System
    i)   Microsoft Exchange Advanced Threat Protection Event Logs
    j)   Windows Defender Antivirus Event and Message Logs,” including any Internal Log files
         from December 1, 2017 to January 31, 2018
    k)   A copy of Font Insurance’s Antivirus Event and Message Logs from December 1, 2017 to
         January 31, 2018
    l)   A copy of the Font Insurance’s Firewall Event Logs and Message Logs from December 1,
         2017 to January 31, 2018.
    m)   A copy of any Vulnerability Assessment Reports Font Insurance done internally or by any
         third party
    n)   A copy of any Penetration Testing Assessment Reports Font Insurance Company has
         done internally or by any third part
    o)   SIEM (Security and Information Event Management System), from December 1, 2017 to
         January 31, 2018

7|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 9 of 25




   p) A copy of any I.T. (Information Technology) Internal Audit Report performed on Font
      Insurance's network, Networking System and/or E-mail Platform
   q) A copy of any “Simulated Phishing Attack Tests” performed by Font Insurance or any
      third-party vendor
   r) A copy of any “Phishing E-mails” Font Insurance received between January 1, 2017 and
      January 31, 2018




All of the items requested above, (a thru r) are reasonable for understanding what the
defendant had in place to protect the information and assets of Font Insurance (the
Defendant). Each item listed above has a purpose in helping us to understand what condition
the Defendant’s Cyber Security Program is in and whether or not it was capable of managing
threat situations or even had the ability to detect breaches of Information Security. From the
request for emails (referenced item a above) to the request for various logs (referenced in
items b,c,d and e above), there was a consistent non-responsive answer by the defendant for
each and every request. These items are common items you would find in an I.T. department
for Asset Control and Information Security Management.

Additionally, it would be expected that the Defendant’s Information Security/ I.T. Specialist
(Mr. Rene Saez), would have full knowledge and access to the “Network Security Architecture”
documents of “Font Insurance”. As part of a security breach mitigation strategy, it would be
expected that the I.T. Specialist had procedures in place to thwart any potential Information
Security Risks. The request for Production of (item f above “Network Security Architecture”),
would be expected as a reasonable request for understanding the extent of the Defendant’s
Cyber Security Program. However, the Defendant’s I.T. Specialist was unable to produce this
information. Additionally, the Defendant was unable to comply with the request to produce
(item g “all network hosts and domain servers and the IP addresses “shown above). As part of
the Information Security Best Practices and outlined in documents such as the one “NIST”
(National Institute of Standards and Technology) provides, it would be expected that the
Defendant had a complete list of their computing and networking assets for tracking and
managing.

Additionally, the Defendant could have fulfilled this request by executing standard
“Networking” commands that are very basic knowledge that even a novice I.T. Specialist would
be expected to know. An example of the commands for generating Networking Information on
a particular computer system, either laptop or desktop are shown below.




8|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 10 of 25




Example of Network Commands to Execute - For Finding IP addresses
1. ipconfig
   This command displays all network settings assigned to one or all adapters in the computer.
   You can find information such as your own IP, subnet, and Gateway.
2. arp -a
   When you issue the “arp -a”, you’ll get IP-address-to-mac conversion and the allocation type
   (whether dynamic or static) of all devices in your network.
3. Ping
   It helps determine connectivity between two hosts and find the IP address of a hostname.
           a. Output of “ipconfig”




The above “ipconfig” command allows us to see the “Network IP Addresses” and to simply output the
results to the screen. This is not overly burdensome for any somewhat skilled I.T. Professional.




9|Page
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 11 of 25




Common Network Commands




Using the “ipconfig” or “netstat” commands on the computer systems on the Font Insurance Network
would have been one possible way for the Defendant to comply with the production request of AGCS for
IP Address Information and Networking Information such as port addresses.

If we look at (item h “E-mail address or email account on the Microsoft E-mail System“ above), the
request for this information is completely expected and certainly, would not seem overly burdensome,
given the fact that Font Insurance uses e-mail to communicate regularly with its business partners such
as AGCS. Most any user today that is on a computer system has access to an e-mail account, especially,
when the e-mail account is in a corporate setting. At a minimum, the Defendant would have the ability
to create screen shots of the corporate e-mail accounts such as the screen shot example shown below.




10 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 12 of 25




E-mail Address Book Example




In the example screen shot above, it shows what a Microsoft Outlook Mailbox Address book would look
like had the Defendant provided a list of their e-mail accounts. This is an indication of how easy it would
have been for the Defendant to comply with the request in (item h “E-mail address or email account
on the Microsoft E-mail System“ above). A further detailed view of the E-mail Address Book is shown
below.




11 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 13 of 25




Corporate E-Mail Identification




This is an illustration of how easy it is to create a corporate E-Mail Address Book and how easy it would
have been for the Defendant to comply with the request for production as stated by AGCS. This simple
screen shot contains the listing of E-mail Addresses and would have provided some insight into the
accounts that were on the Font Insurance E-Mail System. This is important because E-Mail Systems
must be secured as part of a Cyber Security Program to reduce the possible risk of breach or intrusion. If
the Defendant is being diligent in keeping up with their Information Security Best Practices or even
minimal practices of securing Font Insurance’s corporate network, they would have been able to
produce a “Corporate E-Mail List” as requested in (item h mentioned above).

In (items I, j, k and l shown above) the request for production is expected and necessary for
understanding the ability of Font Insurance to track normal networking, computing systems and , e-mail
activity on their own Corporate Infrastructure. The (Event Logs, Error Logs, Message Logs and Firewall
Logs) of a Corporation are vital assets that should be monitored and readily available for any I.T.
Specialist to view at a moment’s notice. This ability to produce and examine them is part of a well
equipment Information Security Program. It is also part of a Best Practices Approach for reducing the
risk of breaches or risk of loss of an organization’s confidential assets like what happened at Font
Insurance.




12 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 14 of 25




What Cyber Security Items Should Have Been Produced by the Defendant

Font Insurance was unable to produce any log information in the request for production based on (items
I, J,K and L). This seems completely unusual because this is a basic request, that almost any Information
Security Professional would understand and have the ability to produce. There are standard tools that
are available to even the most novice I.T. Specialist for extracting “log” information. This information
would assist in this request and would eliminate the need for being non-responsive.

If we consider that Font Insurance had a “Cradlepoint Router”, then it stands to reason that they had the
ability to produce “Router Logs” that would assist everyone. This includes Font Insurance and would
help with the understanding of what type of vulnerability might have existed in their Computer Network
or Infrastructure. Below is an example of what accessing a “Router” such as the “Cradlepoint Router”
that Font Insurance used in its Networking Environment, would look like.




13 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 15 of 25




Router Logs Example




If we notice in this example “Router Administration Screen”, there is a listing of what is called
“Networking” Ports. This is an “Entrance” and “Exit” point of a Company’s “Networking” environment. If
we had the “Cradlepoint” Router Logs, we would be able to detect if Font Insurance had unauthorized
entry on their Computer Network through a potential vulnerable “Port Address” as is listed in the
example screen shot above.

Additionally, the “Router” provides a means of monitoring what is called a “Firewall”. The Firewall is also
accessible via the “Router’s Administration” screen and would look like the screen shot below. The
“Firewall” settings indicate how access is set up for Internal Computer Network Users as well as External
Network and Intranet Users. This would help lead us to whether Font Insurance had the appropriate
settings on their “Firewall” to prevent intrusion. It would also indicate if Font Insurance was following a
Best Practice Approach for setting up the Firewall.




14 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 16 of 25




Firewall Logs and Settings




Given the screen shot above of the example “Firewall” settings, we can see that an I.T. Specialist with
minimal effort would be able to access this information and therefore, be able to fulfill the production
request as was shown in (item L above “Firewall Logs”).

Some of the additional settings of the “Router” would include access to the network users and would
therefore, show authorized users as well as unauthorized users on Font Insurance’s Computer Systems
or Networking Infrastructure. If we view another screen shot of an example “Router Log or
Configuration”, we will see the ability to list users on the “Router Administration Page”.

Router User Logs




The “User Section” of the “Router Administration Page” provides an I.T. Specialist the ability to see the
users on the network and to manage their access. As a matter of standard Information Systems Security
Practices and as a Best Practice Approach, this information should be monitored and reviewed on a


15 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 17 of 25



regular basis. If Font Insurance was diligent in this practice, they would have had this information readily
available to be produced in the request for production as stated in (item g “IP Addresses”, shown
above).

Furthermore, “Routers”, such as the “Cradlepoint Router that is employed by Font Insurance as part of
their Networking Infrastructure, have the ability to review “Security Logs” that indicate intrusion on the
network and help to alert to unwanted access. As a standard practice, the I.T. Specialist would be
expected to monitor and review these logs. Examples of the “Router Security Logs” are shown below in
the screen shot.

Router Security Logs




As can be seen in the example screen shot above, there is easy access to the “Firewall Logs” as well as
the “System Logs” of the “Router” in one place. The I.T. Specialist for Font Insurance should have been
able to fulfill the request for production with limited effort using the existing interface of the
“Cradlepoint Router Administration Page”. It is not very burdensome to access readily available security
information that should be monitored and viewed on a regular basis, if an organization is following
“Cyber Security Best Practices”.




16 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 18 of 25




Vulnerability Standard Assessments

If we review request for production (item m “Vulnerability Assessment Reports”), we see that this is
another means for maintaining a secure computing and networking environment, as Font Insurance
should have been doing as part of their Cyber Security Protection Program. If Font Insurance was
diligent in their efforts to maintain a standard of care for an appropriate Cyber Security Protection
Program, they would have had regularly scheduled “Vulnerability Assessments”. The output of the
Vulnerability Assessment would provide feedback to Font Insurance and their I.T. Specialist to manage
any potential Risks or Loss of Information that could be incurred by Font Insurance if a breach occurred.

An example of a Vulnerability report might look like the screen shot below.

Network Vulnerability Analysis Results




This example vulnerability report illustrates areas of a network that are tested and examined for
potential issues that could lead to a breach or have some type of security risk. If Font Insurance engaged
in normal Cyber Security Practices, we should fully expect that they would have some third party
organization or even an internal effort to conduct some form of vulnerability assessment. Therefore,
they would have been able to meet the request for production as stated in (item m “Vulnerability
Assessment”, shown above). It was noted in (item 17 above “2020 05 01- Font's response to AGCS's
Discovery Objection Letter “), that Font Insurance’s Law Firm engaged a Third Party Firm to conduct an
assessment for them because of the breach. It would be expected that as part of the engagement, there
would have been a report provided to Font Insurance on the Companies (Florida Based Cyber Security
Firm’s) findings based on their assessment. As a matter of compliance and forthrightness, we would
expect Font Insurance to provide the detail of this assessment as part of the request for production as it
relates to (item m “Vulnerability Assessment”, shown above).


17 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 19 of 25



If we further consider the items listed above in (N, O, P, Q, and R), they represent a sound process for
identifying, tracking, monitoring and responding to Information Security Protection Objectives. This can
be found in the NIST Reference. These items involve executing Cyber Security tests for vulnerability.
They include “a Penetration Test”, which would indicate any openings on the Font Insurance Network
that could potentially let nefarious individuals on their network. They also include “E-Mail Phishing”
tests that detect and alert individuals about fraudulent e-mails that could cause harm or damage to the
business of Font Insurance as well as to its partners or clients. There are good reasons for these Cyber
Security tests as we can see by the purported incident at Font Insurance that led to this litigation.
Currently, Font Insurance has not provided any evidence of these types of Cyber Security and
Vulnerability tests or documents showing they were performed. Had these items been provided, an
assessment of Font Insurances preparedness for breaches or risk of loss could have been methodically
analyzed and investigated.

One of the items mentioned above is a test for Phishing e-mails. This is something most organizations do
today because it is becoming more and more prevalent in institutions dealing with financial transactions.
Based on the details of this case, it appears that there was a “Phishing e-mail” attack on Font Insurance
that was successful. Had Font Insurance been diligent in their Cyber Security Protection Program efforts,
they would have done simulated Phishing e-mails to prepare their staff in the event that one occurred.
They would have been better trained to anticipate and recognize suspicious e-mails. It appears that Font
Insurance and its representatives were caught by a Phishing E-mail. This example below shows what a
suspicious e-mail contains in a test environment and would most likely have prepared Font Insurance’s
staff on how to handle it or at least give them a clue on what to be aware of in this situation.

Phishing E-Mail Example for a Financial Institution




18 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 20 of 25



In the above example Phishing e-mail, there are clues on what to look for and how to address such an e-
mail under training conditions. This would be executed as part of a Vulnerability Assessment. Had Font
Insurance and its staff gone through this exercise, they may have prevented the successful execution of
the Phishing E-mail attack.

One of the premises of this vulnerability testing is identifying suspicious types of e-mail
communications. We have seen through the documents of this litigation that Font Insurance did have
the opportunity to potentially stop the Phishing e-mail attack if their staff had recognized the content of
the Phishing e-mail. The screen shot below shows the Complaint in this case, highlighting Font
Insurance’s failings to properly secure its computing and e-mail environment. Had they engaged in the
proper procedures of a Cyber Security Program and instituted some form of Vulnerability Assessments
on their E-Mail System, this Phishing Incident may have been prevented.

Excerpt of the Complaint Identifying the Phishing E-Mail Incident




As shown above, the complaint excerpt highlights an essential premise of Phishing e-mails. That is, the
perpetrator executes a fraudulent request and the unsuspecting party acts on it and therefore, incurs a
loss due to the efforts of the perpetrator. This could have potentially been avoided if Font Insurance and
its staff were equipped with knowledge that is gained from a vulnerability assessment. This would have
been included in training on Phishing e-mails and how to identify them and react to them.



19 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 21 of 25



Finally, if we examine the approach that Font Insurance took to review the computer hard drive and
have it reformatted, we see another misstep by Font Insurance in a Best Practice Approach of a Cyber
Security Program. Font Insurance had an important piece of the breach erased, which to the novice
computer user would appear to have removed the information permanently. This action was not in
accordance with proper Cyber Security or Digital Forensics Procedures. The root cause of the breach can
be traced by reviewing the hard drive where the incident occurred. Proper Cyber Security Procedures
would dictate using a preservation approach on the hard drive to forensically review the hard drive for
traces of tampering or intrusion. It would be expected that the “Third Party Florida based Cyber Security
and Digital Forensics Firm” would have advised Font Insurance to Forensically Review the hard drive
where the incident occurred. We would expect to see this recommendation in the results report had
Font Insurance provided this report as part of the request for production.

Furthermore, through Forensic Techniques, it is possible to resurrect this information from the existing
hard drive even after the drive is formatted. If Font Insurance had knowledge of the principles of Cyber
Security Best Practices, they would also have known or been advised by their I.T. Specialist or Third Party
Cyber Security and Digital Forensics Firm, that it is possible to still identify the root cause of the breach.
This would be done by performing a Forensic Analysis on the Computer Equipment and Hard Drive that
was involved in the Phishing Attack and System Breach. Additionally, if they had done what is called a
“Clone”, Backup Copy, Disk Image or some preservation approach as prescribed by Cyber Security and
Digital Forensics Best Practices, they would have been able to provide the requested information as
stated in (item17 above “2020 05 01- Font's response to AGCS's Discovery Objection Letter
(00749902xC536D) (003) – (May)”). In this “Discovery Objection Letter”, Font Insurance incorrectly
states that the information could not be recovered. It can be recovered by Forensic Techniques and had
Font Insurance followed Cyber Security and Digital Forensics Best Practices by using the proper “Chain of
Custody Methods” used in a Digital Investigation, they would have a preserved copy of the hard drive of
Mr. Font for further investigation and to meet the request for production.




Conclusion
 After careful consideration of the various items identified above in this document, we can clearly see
that Font Insurance did not have adequate control of its Network, Computer Equipment, E-Mail System
and Cyber Security Program. I have compared Font Insurance’s non-responsive answers with what is
possible and what can be done by the most novice I.T. Specialist and there is a definite indication that
Font Insurance is not being forthright with the items listed in each request for production. In the list
above in the section “Items Requested For Production”, I have listed all of the items requested for
production to help us understand the state of Font Insurance’s Cyber Security Program. This also
indicates what their efforts included as part of an effort to reduce the risk of loss or damage to their
own assets, computer and networking infrastructure as well as their partners and customers. Each item
(a thru r) requests Cyber Security items that we would normally expect to see on a routine basis used
and managed by Cyber Security Professionals as well as I.T. Specialists. Yet Font Insurance claims each
item is non-existent or overly burdensome to provide for review and investigation.

20 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 22 of 25



Whether we are speaking of a “Computer Network Architecture Diagram” or a “Listing of Network IP
Addresses” or even an “Employee E-mail List”, each and every answer by Font Insurance is non-
responsive or in the negative. If we review the NIST Guide on a Cyber Security Program, we can see that
all of these items are standard items and part of a Cyber Security Best Practice Approach. Font Insurance
did not engage with the core tenants of a Cyber Security Program such as “Identify”, “Protect”, “Detect”,
“Respond” and “Recover”. This is completely evidenced by the fact that Font Insurance could not
provide a single document to “Identify” any computer or networking assets being used in their
organization. There was no evidence that Font Insurance was able to “Protect” their network,
computers or e-mail system based on the lack of documentation provide in each request for production.
There were no Cyber Security Measures in place to “Detect” the breach of their e-mail system by a
Phishing Attack. As part of the (item b , Event Logs) request for production, which is listed in the section
above titled (“Items Requested for Production”), we would have expected to see some type of analysis
by Font Insurance on the “Event Logs”. This is on the top of the list of any “Detection” effort when
investigating a security breach. Additionally, the event logs should be reviewed on a regular basis as part
of a Cyber Security Best Practices Approach.

Had Font Insurance provided their “Event Logs”, they may have shown information as displayed in the
screen shot below. These “Event Logs” as shown below, give insight into the activity on a particular
computer and would be a good source for alerting an Information Security Professional or even an I.T.
Specialist on areas of Security Risk or potential unwanted intrusion or activity that could lead to a breach
such as a Phishing e-mail attack.


Information Event Logs




21 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 23 of 25




Error Event Logs




Another important point to recognize is that the Windows Event logs (both “Information” and “Error”
type as shown above) have different purposes and display messages indicating activity on a particular
computer system. The level of message indicates a minor or major activity and therefore, provides the
Security Professional or I.T. Specialist an alerting level to “Respond” appropriately. This is one of the
tenants of the Cyber Security Program. To “Respond” appropriately based on whether the “Event Log”
has a “Warning” or “Critical” message. Currently, it is unknown if Font Insurance had any advanced
notice of the breach that occurred on their e-mail system. If they were able to provide the “Event Logs”,
this information is more likely to be ascertained. Given the fact that Font Insurance was unable or
unwilling to provide their “Event Logs”, it has to be assumed they did not follow the appropriate Cyber
Security Best practices for capturing this “Event Log” Information.

As part of an appropriately executed Cyber Security Program, the last action to consider, from a best
practices approach, would be to understand how to recover from a Security Breach, Intrusion or Cyber
Attack. The methods prescribed in the NIST Model indicate that the scene of the event or environment
should be preserved for a “Root Cause Analysis”. This is a method for determining what happened
during the breach and how to uncover the root cause of it and prevent future incidents from
reoccurring.

It can clearly be shown that Font Insurance and its I.T. Specialist and Consultants, were not following this
Cyber Security Best Practice approach, when they reformatted Mr. Font’s computer hard drive. The
appropriate method would have been to preserve the information on Mr. Font’s hard drive before
taking any action to remove a potential issue. Furthermore, Font Insurance was unable to provide any
“Virus Logs or Malware Logs” that indicated they had a virus that potentially allowed for the e-mail
Phishing Attack and Security Breach. Font Insurance indicates in “Response to Supplemental Request
Nos. 1 and 2:” that there was a possibility of a virus that caused the e-mail Phishing Attack.
However, they had no substantial “Virus or Malware Logs” that indicated such an event occurred.

22 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 24 of 25




As part of an expected Cyber Security Best Practice, Font Insurance should have routinely been
monitoring these “Virus and Malware Logs” and had immediate access to them, which should not
have been overly burdensome.

Throughout this report the theme has been the same. AGCS has requested in good faith the most
common Cyber Security Artifacts, such as E-mail Lists, Network Architecture Diagrams, IP
Addresses, Log files and Certified Reports indicating that Font Insurance had some type of Cyber
Security Program in Place. Given all of the analysis and facts provided in this report, currently, there
is no evidence that Font Insurance took the appropriate precautions to reduce the risk of loss to
themselves and their business partners.

Additionally, under Cyber Security Best Practices and Even Stated in the “FTC’s Data Breach
Policies”, Font Insurance should have followed proper protocol by addressing their e-mail system
breach and alerting all appropriate parties as well as taking the appropriate action to reduce the risk
of further loss. Below is a statement supporting this issue of non-compliance with support from the
FTC Policies Guide.


FTC (Federal Trade Commission ) Data Breach Policies

Under current widely accepted Federal and Local policies (FTC Polices), data breaches should be made
known to the public as a matter of being forthright and good practice. The FTC Policies document on
“Data Breach Response” outlines some best practice approaches on what should be done if a suspected
breach or actual breach occurs. Below is a screen shot for convenience purposes of the basic approach
that should be taken to “Secure Your Operations”, which Font Insurance appeared to completely ignore
or was not aware of as a responsible organization.




23 | P a g e
    Case 3:18-cv-01951-GAG-CVR Document 59-1 Filed 08/18/20 Page 25 of 25




In conclusion, it should be understood, that this report has completely identified what was lacking on
the part of Font Insurance’s Cyber Security Program as well as their non-responsive answers for request
for production of the most basic Cyber Security Artifacts.

 They even tried to invoke the Federal Rules of Civil Procedure in regards to Rule 26 on e-Discovery as a
means to avoid providing basic information that is not overly burdensome and can be readily provided,
which was clearly identified throughout this report. The examples shown above in this report illustrate
this completely. Therefore, requesting standard Cyber Security documents and files is not overly
burdensome for a properly maintained computing environment or even a minimally instituted Cyber
Security Program, which Font Insurance seems to have none. The responses are not in the spirt of being
forthright and are indicative of the inability to cooperate or a complete lack of knowledge in the area of
Information Technology and Cyber Security as a whole.

Given the facts in this case and the complete details I have outlined in this report, it is abundantly
obvious that Font Insurance did not have the appropriate controls in place, nor did they have even the
most basic Cyber Security Program in place to prevent the actions caused by the Phishing e-mail. Those
actions were what allowed a Phishing e-mail to be accepted as an authentic request for transferring a
large sum of money to a nefarious recipient instead of the actual intended party. Furthermore, had Font
Insurance had an appropriate Cyber Security Program in place, this legal matter may have been avoided.




24 | P a g e
